DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 12/14/2021. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
Regarding claim 6, the word “exists” in line 2 and the phrase “of the cone” in line 2 should be deleted.
Regarding claim 9, the word “features” in line 2 should instead say “comprises” or “includes”, for example.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “(when viewed from top, or in the opposite bottom view as shown in FIG. 7)” in lines 5-6 is unclear as claimed because it is unclear whether the limitation in parentheses are intended to be limiting and, if so, what the metes and bounds of the limitation are. It is the examiner’s belief that deleting the limitation would overcome the issue.
Claims 6-9 are rejected for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Regarding claim 9, the limitation “a subsequently stacked baffled of claim 8” in lines 2-3 places the claim in an improper dependent form because a reference to a claim was already recited in line 1. It is the examiner’s belief that instead reciting, for example, “wherein the annular spacer includes a notch to receive a radial alignment protrusion of a subsequently stacked baffle” would overcome the issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kras et al. (US 11255623), herein referenced ‘Kras’.
Regarding claim 1, Kras discloses a firearm suppressor baffle (110B; Fig. 5) comprising:
a frusto-conical sidewall (111) comprising an apex (Fig. 5A; left side of baffle wall 111 excluding gutter 140) having an axial bore (115) and a base opposite the apex (Fig. 5B; right side of baffle wall 111 between port 142 and cylindrical baffle body 114 including the forward-facing surface of cylindrical baffle body 114), wherein the apex and the base are interconnected by the frusto-conical sidewall (Fig. 5A-5B); 

an annular spacer (114) defined by an inner diameter and an outer diameter (Figs. 5C-5D), the annular spacer operatively associated with the periphery of said base at the inner diameter or between the inner diameter and the outer diameter (Figs. 5A-5D).
Regarding claim 6, Kras discloses an elliptical or obround shaped sidewall port (142) between the apex and the base (Figs. 5A-5D).
Regarding claim 7, Kras discloses wherein a circumference of the apex is undivided (Fig. 5A; excluding gutter 140).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kras et al. (US 11255623) as applied to claim 6 above, and further in view of Turnblom (US 2020/0182578), herein referenced ‘Turnblom’.
Regarding claims 8-9, Kras does not expressly teach a radial alignment protrusion at the base and a notch at the annular spacer, wherein the notch is adapted to receive a radial alignment protrusion of a subsequently stacked baffle.
Turnblom teaches a baffle (26b; Fig. 3) comprising a frusto-conical sidewall (28) with an apex (Fig. 3; left side of wall 28) and a base (Fig. 3; right side of wall 28), wherein an annular spacer (36, 38) is operatively associated with the base (Figs. 3-4), wherein a radial alignment protrusion (42) is at the base (Figs. 3-4) and a notch (44) is at the annular spacer (Figs. 3-4) such that the notch is adapted to receive a radial alignment protrusion of a subsequently stacked baffle (Fig. 2; par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the baffle of Kras with a notch and a radial alignment protrusion as taught by Turnblom in order to retain neighboring baffles to one another in such a way as to constrain the relative position of the ports in the frusto-conical sidewalls (Turnblom; par. 21-22 and 24).
Conclusion
Claims 1 and 6-9 are rejected. Claims 2-5 and 10 are withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641